Citation Nr: 9932162	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  95-40 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In August 
1995, the RO denied the veteran's claim of entitlement to an 
increased rating for schizophrenia.  

The Board notes on correspondence received in June 1998 the 
veteran has claimed that he developed Parkinson's Disease and 
vision problems as a result of the medicine he was taking for 
his service-connected schizophrenia.  As these claims are not 
inextricably intertwined with the current appeal and have not 
been properly prepared for appellate review at this time they 
are referred to the RO for appropriate action.  See Kellar v. 
Brown, 6 Vet. App. 157 (1994).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Initially the Board notes the claim of entitlement to a 
rating in excess of 30 percent for schizophrenia is well 
grounded.  In general, an allegation of increased disability 
is sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected schizophrenia (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased rating is well 
grounded.   

At a June 1999 video conference conducted by the undersigned 
Board member, the veteran testified that he had been 
hospitalized at a VA facility in March 1999.  The veteran 
further testified that the medicine he was taking for his 
schizophrenia was changed at the time of the March 1999 
hospitalization.  Review of the claims file demonstrates that 
these hospitalization records have not been associated with 
the claims file.  The RO should make arrangements to obtain 
the veteran's complete medical records as the duty to assist 
the veteran includes obtaining all medical evidence pertinent 
to his claim.  

The last time the veteran was afforded a VA examination to 
determine the nature and extent of severity of his service-
connected schizophrenia was in June 1995.  In addition, the 
Board notes a VA Social and Industrial Survey has not been 
conducted.  The veteran's spouse testified at the June 1999 
video conference that the veteran's psychiatric disability 
had increased in severity in the year preceding the hearing.  
The Board concludes, after a thorough review of the veteran's 
claims file, that there is insufficient information and 
detail from which to ascertain the current nature and extent 
of the veteran's service-connected schizophrenia.  The Board 
finds a new examination and a Social and Industrial Survey 
are required in order to determine the veteran's current 
level of psychiatric impairment due to his service-connected 
disability. 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")" has held that the duty to 
assist the veteran in obtaining and developing facts and 
evidence to support his claim includes obtaining pertinent 
outstanding medical records as well as adequate VA 
examinations.  Littke v. Derwinski, l Vet.App. 90 (l990).  
This duty includes an examination by a specialist when 
needed.  Hyder v. Derwinski, l Vet.App. 221 (l99l).

The Court has also held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain copies of 
treatment records pertaining to the 
veteran from the VA medical facilities in 
Tuscaloosa, Alabama, and the Community 
Services Program in Gadsden, Alabama, 
from 1995 to the present, including those 
of VA hospitalization records for March 
1999 referenced by the veteran in his 
June 1999 video conference.  

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day- 
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of his service- 
connected schizophrenia.  The report of 
examination must include a detailed 
account of all manifestations of 
psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the examining 
psychiatrist should reconcile the 
diagnoses and should specify which 
symptoms are associated with and are part 
of, or caused by, the service-connected 
schizophrenia.  The examiner should 
indicate whether or not there is 
symptomatology which cannot be 
disassociated one disorder from the 
other.  The examiner should further 
describe how the symptoms of the service-
connected schizophrenia affect the 
veteran's social and industrial capacity.  
All necessary special studies or tests 
including psychological testing, if 
indicated, are to be accomplished.  The 
examiner must assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF).  The examiner 
must include a definition of the 
numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  The diagnosis should 
be in accordance with the American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4TH ed. 1994).  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examining psychiatrist prior to the 
examination and the examination report 
must be annotated to evidence the 
examiner's review of the claims file.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  The veteran is put on notice, in 
keeping with the VA's duty to assist, 
that the purpose of the examination 
requested in this remand is to obtain 
information or evidence (or both) which 
may be dispositive of the appeal.  
Therefore, the veteran is hereby placed 
on notice that pursuant to 38 C.F.R. 
§ 3.655 (1998) failure to cooperate by 
attending the requested VA examination 
may result in an adverse determination.  

6.  The RO should readjudicate the 
veteran's claim of entitlement to 
assignment of a disability evaluation in 
excess of 30 percent for service-
connected schizophrenia, under both the 
old and the current VA regulations for 
rating mental disorders, determine which 
set of regulations is more favorable to 
the veteran, and apply the one more 
favorable to the case.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 
(1991).  See also, Rhodan v. West, 12 
Vet. App. 55 (1998).

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
his claim, both the veteran and his representative should be 
furnished a Supplemental Statement of the Case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


